UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 29, 2016 Item 1: Schedule of Investments Vanguard New Jersey Long-Term Tax-Exempt Fund Schedule of Investments As of February 29, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.9%) New Jersey (97.6%) Atlantic City NJ GO 4.000% 11/1/16 2,700 2,630 Atlantic City NJ GO 4.000% 11/1/17 3,965 3,618 Atlantic City NJ GO 5.000% 11/1/22 3,000 2,470 Atlantic City NJ GO 4.000% 11/1/23 (4) 1,425 1,470 Bayonne NJ GO 5.750% 7/1/35 7,500 8,324 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/20 455 525 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/39 4,000 4,615 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/29 275 321 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/26 2,100 2,507 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/27 4,100 4,857 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/28 1,500 1,721 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/29 3,500 3,995 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/30 2,900 3,304 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/31 2,500 2,833 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/32 2,500 2,818 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/33 1,000 1,121 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/34 1,500 1,679 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 12,625 14,509 Camden County NJ Improvement Authority Lease Revenue (Rowan University School of Osteopathic Medicine Project) 5.000% 12/1/32 6,035 6,923 Camden County NJ Improvement Authority Revenue 5.000% 1/15/28 3,600 4,176 Camden County NJ Improvement Authority Revenue 5.000% 1/15/29 3,225 3,722 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/25 1,790 2,188 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/26 2,000 2,422 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/27 2,000 2,398 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/28 2,250 2,671 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/42 9,980 11,179 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/24 1,200 1,420 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/26 1,000 1,162 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/29 300 360 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/31 500 592 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 4.000% 7/1/34 (15) 2,660 2,855 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/21 3,160 3,559 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/26 4,335 4,900 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/27 2,660 2,999 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/28 6,000 6,742 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/29 4,000 4,495 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/30 5,000 5,611 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 9,060 10,084 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/37 15,000 17,126 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 2,500 2,838 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 (4) 1,000 1,114 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.010% 3/7/16 LOC 5,125 5,125 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.010% 3/7/16 LOC 5,485 5,485 Flemington Raritan NJ School District GO 5.000% 6/15/26 1,000 1,223 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.750% 11/1/28 (4) 18,545 23,145 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/30 3,910 4,569 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/31 1,950 2,262 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/32 1,775 2,043 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/33 2,275 2,609 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/34 1,200 1,372 Gloucester County NJ Improvement Authority Revenue (Rowan University) 4.000% 7/1/42 (4) 2,000 2,047 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/44 1,500 1,661 Gloucester Township NJ Municipal Utility Authority Revenue 5.650% 3/1/18 (2) 730 760 Hillsborough Township NJ School District GO 5.375% 10/1/19 (4) 1,720 1,982 Hudson County NJ Improvement Authority Essential Purpose Pooled Governmental Loan Revenue VRDO 0.010% 3/7/16 LOC 5,000 5,000 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/26 790 922 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 5.750% 1/1/35 2,000 2,291 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 6.000% 1/1/40 3,000 3,409 Jersey City NJ GO 5.000% 3/1/19 1,550 1,721 Jersey City NJ GO 5.000% 3/1/22 1,750 2,065 Mercer County NJ Improvement Authority Revenue (Courthouse Annex Project) 5.000% 9/1/40 2,480 2,865 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 5.875% 8/1/18 (Prere.) 1,000 1,124 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 6.000% 8/1/18 (Prere.) 3,900 4,395 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/16 (ETM) 5 5 Monroe Township NJ Board of Education GO 5.000% 3/1/34 1,250 1,469 Monroe Township NJ Board of Education GO 5.000% 3/1/38 3,000 3,470 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/20 1,605 1,847 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/21 1,000 1,175 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/22 1,880 2,235 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/24 1,035 1,222 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/25 615 720 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/28 465 534 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/30 570 650 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/31 600 681 New Jersey Building Authority Revenue 5.000% 6/15/16 2,250 2,279 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/20 (2) 3,045 3,088 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/21 (2) 6,255 6,344 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/22 (2) 5,585 5,664 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/28 (4) 2,000 2,229 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/29 (4) 2,500 2,774 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/30 (4) 2,950 3,261 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/31 (4) 1,500 1,645 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/32 (4) 1,250 1,363 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.250% 11/1/44 11,735 12,063 New Jersey Casino Reinvestment Development Authority Revenue (Parking Fee) 5.250% 6/1/21 (14) 3,000 3,010 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/38 4,000 4,600 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/46 4,475 5,101 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/16 (Prere.) 935 967 New Jersey Economic Development Authority Revenue 5.000% 6/15/23 11,500 12,755 New Jersey Economic Development Authority Revenue 4.125% 6/15/26 2,500 2,576 New Jersey Economic Development Authority Revenue 4.125% 6/15/27 2,750 2,803 New Jersey Economic Development Authority Revenue 5.250% 6/15/32 10,000 10,873 New Jersey Economic Development Authority Revenue 5.250% 6/15/33 6,000 6,504 New Jersey Economic Development Authority Revenue 5.250% 6/15/40 10,000 10,705 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 1,030 1,095 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 2,500 2,752 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/25 5,990 6,495 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 8,500 9,156 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/28 2,000 2,139 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/29 1,400 1,492 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) 5.000% 7/1/48 7,000 7,793 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.000% 1/1/34 1,500 1,546 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.125% 1/1/39 2,000 2,064 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.250% 1/1/44 5,850 6,049 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 6,000 7,045 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/25 (14) 6,000 7,087 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 2,500 2,943 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/31 (14) 17,675 17,885 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 (ETM) 1,800 1,917 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 (ETM) 2,920 3,145 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 120 127 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/18 (ETM) 1,835 2,028 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/18 665 716 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (ETM) 3,000 3,355 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 2,220 2,404 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/19 (ETM) 3,070 3,450 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/19 1,560 1,695 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/19 (Prere.) 8,000 9,151 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/19 (Prere.) 4,065 4,650 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/19 (ETM) 2,190 2,518 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/19 810 889 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 2,100 2,293 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 3,550 3,953 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/21 (Prere.) 3,005 3,595 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/21 (Prere.) 1,210 1,447 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 3/1/21 (Prere.) 2,700 3,295 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 1,110 1,221 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 2,290 2,504 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 300 336 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/24 3,650 4,016 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 375 410 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 1,500 1,737 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/25 2,500 2,731 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/25 (4) 2,380 2,777 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 3,460 3,774 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 1,660 2,012 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/26 5,000 5,439 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/26 3,000 3,265 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 5,000 5,408 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 21,965 23,643 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/28 (14) 2,165 2,585 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/29 7,500 8,027 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/29 (14) 7,055 8,465 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 11,520 12,569 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/30 6,360 6,815 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/30 6,975 7,486 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/31 4,000 4,268 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/31 7,105 7,454 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 4,005 4,256 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/32 3,780 3,952 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/33 (4) 1,500 1,665 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/34 2,685 2,834 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/35 12,095 12,725 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/38 5,000 5,237 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/40 11,515 12,039 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.100% 3/7/16 LOC 9,805 9,805 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.130% 3/7/16 (12) 1,235 1,235 New Jersey Economic Development Authority Revenue (Seeing Eye Inc.) 5.000% 3/1/25 4,000 4,974 New Jersey Economic Development Authority Revenue (United Methodist Homes Obligated Group) 4.000% 7/1/24 2,000 2,139 New Jersey Economic Development Authority Revenue (United Methodist Homes Obligated Group) 5.000% 7/1/29 2,000 2,220 New Jersey Economic Development Authority Revenue (West Campus Housing LLC) 5.000% 7/1/35 5,950 6,156 New Jersey Economic Development Authority Revenue (West Campus Housing LLC) 5.000% 7/1/47 7,515 7,661 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 1,390 1,482 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 1,340 1,506 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 1,160 1,302 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.875% 6/1/42 8,280 9,205 New Jersey Economic Development Authority Revenue(Provident Group-Rowan Properties LLC - Rowan University Housing Project) 5.000% 1/1/30 2,515 2,789 New Jersey Economic Development Authority Revenue(Provident Group-Rowan Properties LLC - Rowan University Housing Project) 5.000% 1/1/35 2,000 2,177 New Jersey Economic Development Authority Revenue(Provident Group-Rowan Properties LLC - Rowan University Housing Project) 5.000% 1/1/48 12,000 12,812 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 6,260 6,681 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 3,580 3,883 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/19 1,105 1,239 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/38 1,250 1,395 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/43 2,500 2,766 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/27 1,000 1,043 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/33 1,000 1,042 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 5,000 5,020 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 6/1/21 4,335 4,802 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/17 (Prere.) 3,025 3,203 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/17 (Prere.) 2,585 2,737 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/17 (Prere.) 3,000 3,177 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/27 (4) 885 1,054 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 2,980 3,334 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 12,500 14,082 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/16 (Prere.) 5,000 5,079 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/32 4,920 5,725 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/33 3,170 3,683 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/34 2,000 2,318 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/35 2,100 2,425 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/36 1,150 1,324 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/39 8,000 9,009 New Jersey Educational Facilities Authority Revenue (New Jersey City University) 5.000% 7/1/40 4,000 4,464 New Jersey Educational Facilities Authority Revenue (New Jersey City University) 5.000% 7/1/45 1,000 1,107 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/21 2,635 3,016 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 1,000 1,128 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/20 6,020 6,843 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 5,000 5,968 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/28 1,500 1,883 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/28 4,780 6,001 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/30 4,090 4,835 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/34 2,000 2,326 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/35 7,400 7,950 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/35 2,000 2,326 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/39 3,000 3,454 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/29 1,430 1,619 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/30 1,500 1,691 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/31 1,575 1,766 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/37 2,065 2,280 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/40 2,150 2,399 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/42 2,390 2,617 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.500% 7/1/23 1,265 1,396 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.375% 7/1/38 8,395 9,092 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/16 (Prere.) 405 412 2 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/16 (Prere.) 1,450 1,473 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/24 (14) 750 762 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/31 1,165 1,351 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/33 1,000 1,131 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/33 430 493 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/34 850 972 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/37 1,345 1,525 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/38 1,200 1,339 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/43 1,500 1,660 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.250% 12/1/18 (ETM) 420 481 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 6/1/19 (Prere.) 65 78 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 7,250 8,760 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 180 206 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 405 463 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 135 154 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/26 2,590 3,278 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 3,690 4,170 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 3,000 3,237 New Jersey GO 5.000% 8/15/19 5,000 5,609 New Jersey GO 5.000% 6/1/28 2,180 2,582 New Jersey Health Care Facilities Financing Authority Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/27 11,095 12,035 New Jersey Health Care Facilities Financing Authority Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/33 5,085 5,396 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 4,095 4,463 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/27 2,195 2,384 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.500% 7/1/31 95 112 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 6.000% 7/1/41 1,500 1,792 New Jersey Health Care Facilities Financing Authority Revenue (AtlantiCare Regional Medical Center) 5.000% 7/1/17 (Prere.) 10,000 10,591 New Jersey Health Care Facilities Financing Authority Revenue (AtlantiCare Regional Medical Center) 5.000% 7/1/17 (Prere.) 2,780 2,944 New Jersey Health Care Facilities Financing Authority Revenue (AtlantiCare Regional Medical Center) 5.000% 7/1/17 (Prere.) 2,675 2,833 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/44 22,650 25,349 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,170 2,372 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 3,000 3,347 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.125% 1/1/21 12,795 13,621 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 3,500 3,925 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/28 3,500 3,857 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/34 2,000 2,180 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 5.000% 7/1/25 3,215 3,470 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 10,000 10,866 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.750% 10/1/31 2,505 2,770 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.010% 3/7/16 LOC 6,500 6,500 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.010% 3/7/16 LOC 1,700 1,700 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/31 700 804 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/32 800 915 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/33 1,585 1,806 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/34 1,415 1,609 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/45 4,050 4,542 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.250% 7/1/16 (Prere.) 1,200 1,220 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/31 2,910 3,249 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/37 4,960 5,439 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/42 1,750 1,913 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/24 5,000 5,944 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/25 2,000 2,359 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 2,225 2,607 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 3,635 4,233 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 1,310 1,529 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/32 2,000 2,280 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/38 (12) 4,170 4,480 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/38 (12) 570 612 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/26 2,070 2,331 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.250% 7/1/31 2,000 2,241 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.500% 7/1/43 6,530 7,342 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/27 1,000 1,206 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/31 2,000 2,338 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/32 2,630 3,049 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/33 3,340 3,856 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/34 2,190 2,524 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/39 5,000 5,697 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/31 5,500 6,098 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/32 1,000 1,151 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/33 2,150 2,469 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/34 1,200 1,373 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.250% 7/1/35 7,000 8,080 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/39 3,500 3,947 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/43 4,000 4,497 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.500% 7/1/43 8,000 9,337 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (ETM) 1,260 1,176 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/24 2,000 2,301 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 1,000 1,034 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/32 2,330 2,736 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/37 5,260 6,097 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 6.625% 7/1/38 4,440 4,885 New Jersey Health Care Facilities Financing Authority Revenue (St. Luke's Warren Hospital Obligated Group) 4.500% 8/15/43 5,800 6,088 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.250% 7/1/30 2,170 2,264 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.250% 7/1/30 635 663 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/22 (4) 1,000 1,184 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/23 (4) 2,000 2,389 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/27 (4) 2,000 2,360 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/29 (4) 1,950 2,276 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/30 (4) 1,650 1,917 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 4.125% 7/1/38 (4) 4,170 4,351 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/46 (4) 7,950 8,920 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/26 7,600 9,076 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/27 4,000 4,741 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/28 3,000 3,525 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/29 2,410 2,818 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 3,010 3,399 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.500% 7/1/38 (12) 3,210 3,604 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 3/7/16 LOC 4,500 4,500 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 6/1/19 1,075 1,190 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/21 3,550 3,790 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/25 1,060 1,117 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/26 1,065 1,120 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.625% 6/1/30 7,175 7,938 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 3,160 3,335 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 420 435 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.010% 3/7/16 1,000 1,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.010% 3/7/16 8,700 8,700 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.030% 3/7/16 4,875 4,875 New Jersey Institute of Technology Revenue 5.000% 7/1/32 1,500 1,702 New Jersey Institute of Technology Revenue 5.000% 7/1/40 6,910 7,859 New Jersey Institute of Technology Revenue 5.000% 7/1/42 5,000 5,567 New Jersey Institute of Technology Revenue 5.000% 7/1/45 9,090 10,168 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 250 263 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (14) 5,120 5,333 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 385 404 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/21 (ETM) 3,000 3,646 New Jersey Transportation Corp. GAN 5.000% 9/15/19 5,000 5,541 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/24 2,500 2,743 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/25 4,500 4,914 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/27 11,245 12,196 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.250% 6/15/31 1,500 1,626 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/32 10,000 10,585 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/33 9,500 10,034 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 4.750% 6/15/38 2,850 2,954 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/38 6,105 6,396 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/38 10,550 11,083 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.500% 6/15/39 5,400 5,918 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.250% 6/15/41 7,700 8,273 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/44 3,585 3,738 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/46 5,385 5,658 3 New Jersey Transportation Trust Fund Authority Transportation Program Revenue PUT 1.210% 12/15/21 7,000 6,657 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/18 (Prere.) 1,740 1,994 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 5,000 5,630 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 5,205 5,820 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,830 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 4,730 5,426 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/23 3,900 2,885 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 4,900 5,931 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/25 (14) 7,000 8,548 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 1,276 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 4,915 3,106 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 5,000 5,360 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 5,245 5,631 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,855 2,166 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 2,785 2,991 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 (4) 6,970 4,069 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 7,360 3,872 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/30 3,065 3,298 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 5,395 5,783 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 6,000 6,563 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 11,500 5,370 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 16,275 17,371 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/32 5,000 5,459 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 (4) 34,280 16,723 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 3,000 1,248 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 5,000 2,080 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 8,210 3,233 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 385 435 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 13,235 4,884 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 3,000 3,187 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/36 11,675 4,072 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/37 1,165 382 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 15,000 4,696 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 6,900 7,528 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/38 3,360 3,690 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/41 8,000 8,631 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/42 16,535 17,140 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.130% 3/7/16 LOC 3,820 3,820 New Jersey Turnpike Authority Revenue 5.150% 1/1/17 (Prere.) 8,500 8,833 New Jersey Turnpike Authority Revenue 5.250% 1/1/26 (4) 4,000 5,038 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 5,000 5,789 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 3,000 3,514 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 8,500 9,765 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 3,000 3,496 New Jersey Turnpike Authority Revenue 5.000% 1/1/34 3,000 3,491 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 6,400 7,108 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 5,000 5,661 New Jersey Turnpike Authority Revenue 5.000% 1/1/36 3,500 3,838 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 17,355 19,687 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 10,000 10,994 New Jersey Turnpike Authority Revenue 5.000% 1/1/43 8,595 9,675 New Jersey Turnpike Authority Revenue 4.000% 1/1/45 3,000 3,139 New Jersey Turnpike Authority Revenue 5.000% 1/1/45 5,000 5,680 Newark NJ Housing Authority Port Authority-Port Newark Marine Terminal Revenue (City of Newark Redevelopment Projects) 4.375% 1/1/37 (14) 100 101 Ocean County NJ Utility Authority Wastewater Revenue 6.600% 1/1/18 (ETM) 885 952 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/19 1,680 1,934 Passaic Valley NJ Water Commission Revenue 5.000% 12/15/32 (4) 1,385 1,609 Port Authority of New York & New Jersey Revenue 5.375% 3/1/28 1,280 1,603 Port Authority of New York & New Jersey Revenue 4.500% 7/15/28 4,000 4,319 Port Authority of New York & New Jersey Revenue 5.000% 10/15/28 4,000 4,960 Port Authority of New York & New Jersey Revenue 5.000% 3/1/29 4,500 4,997 Port Authority of New York & New Jersey Revenue 5.000% 10/15/30 3,000 3,687 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 5,140 5,891 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 3,395 3,905 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 3,500 4,020 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 6,625 7,556 Port Authority of New York & New Jersey Revenue 4.750% 7/15/33 3,500 3,794 Port Authority of New York & New Jersey Revenue 5.000% 10/15/33 1,250 1,424 Port Authority of New York & New Jersey Revenue 5.000% 5/1/34 3,000 3,420 Port Authority of New York & New Jersey Revenue 5.000% 12/1/34 7,000 8,275 Port Authority of New York & New Jersey Revenue 5.000% 5/1/35 3,000 3,410 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,422 Port Authority of New York & New Jersey Revenue 5.000% 9/15/36 3,400 3,840 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 13,250 15,045 Port Authority of New York & New Jersey Revenue 5.000% 9/1/39 4,090 4,760 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 16,065 18,301 Port Authority of New York & New Jersey Revenue 4.000% 10/15/45 2,500 2,667 Port Authority of New York & New Jersey Revenue 5.250% 10/15/55 5,250 6,183 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 5,000 5,741 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 3,000 3,542 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 5,000 5,878 Rutgers State University New Jersey Revenue 5.000% 5/1/28 4,000 4,766 Rutgers State University New Jersey Revenue 5.000% 5/1/30 5,000 5,909 Rutgers State University New Jersey Revenue 5.000% 5/1/33 7,000 8,162 Rutgers State University New Jersey Revenue 5.000% 5/1/36 3,000 3,462 Rutgers State University New Jersey Revenue 5.000% 5/1/38 5,460 6,266 Rutgers State University New Jersey Revenue 5.000% 5/1/43 13,650 15,646 1 Rutgers State University New Jersey Revenue TOB VRDO 0.020% 3/7/16 3,750 3,750 Rutgers State University New Jersey Revenue VRDO 0.010% 3/1/16 12,300 12,300 Rutgers State University New Jersey Revenue VRDO 0.010% 3/1/16 21,815 21,815 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/20 2,145 2,424 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/21 3,000 3,443 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/22 2,780 3,227 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 4,000 4,539 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/26 5,000 5,638 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/27 2,960 3,312 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/28 4,185 4,656 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/29 2,000 2,218 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/39 5,000 5,451 Sparta Township NJ Board of Education GO 5.000% 2/15/34 1,000 1,172 Sparta Township NJ Board of Education GO 5.000% 2/15/35 1,400 1,633 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 15,895 16,117 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 25,000 6,625 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/41 7,500 6,435 Union County NJ Improvement Authority Lease Revenue (Family Court Building Project) 5.000% 5/1/42 5,000 5,762 Union County NJ Utilities Authority Revenue 5.000% 6/15/41 4,000 4,457 Virgin Islands (0.8%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 3,000 3,438 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 5,500 6,076 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 6,000 6,496 Guam (0.4%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/39 2,200 2,468 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 3,000 3,431 Guam Power Authority Revenue 5.000% 10/1/27 1,135 1,312 Guam Power Authority Revenue 5.000% 10/1/29 1,355 1,548 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 720 948 Total Tax-Exempt Municipal Bonds (Cost $1,912,105) Total Investments (98.9%) (Cost $1,912,105) Other Assets and Liabilities-Net (1.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the aggregate value of these securities was $18,610,000, representing 0.9% of net assets. 2 Securities with a value of $508,000 have been segregated as initial margin for open futures contracts. 3 Adjustable-rate security. New Jersey Long-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. New Jersey Long-Term Tax-Exempt Fund A. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
